Citation Nr: 0732978	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
1996 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 24, 
1995 for the grant of service connection for tinnitus.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

4.  Eligibility for automobile and adaptive equipment or for 
adaptive equipment only.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a fungus disability of 
the skin, claimed as "jungle rot."

6.  Entitlement to service connection for chronic urethritis.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

The veteran served on active duty in the United States Army 
from February 1969 to April 1970.  Service in Vietnam is 
indicated by the evidence of record.

In a December 1970 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
"jungle rot" of the legs and feet.  He did not appeal that 
decision, and it became final.  A May 1971 rating decision 
denied service connection for a fungus condition of the skin.  
The veteran also did not appeal this decision.  A March 1996 
RO rating decision reopened the claim of entitlement to 
service connection for a skin condition of the legs and feet 
and denied it on the merits.  The veteran also did not appeal 
that decision.  

In a March 2002 rating decision, the RO granted service 
connection for tinnitus, effective September 26, 1995.  The 
veteran filed a notice of disagreement in regards to the 
effective date assigned.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and revised the effective date to July 24, 1995 in 
a January 2003 statement of the case (SOC).  The veteran 
indicated his continued dissatisfaction with the assigned 
effective date when he perfected his appeal with the 
submission of VA Form 9 in February 2003.

A July 2004 rating decision granted service connection for 
PTSD and assigned an effective date of June 10, 2004.  The 
effective date was changed in a September 2004 rating action 
to April 23, 1997.  The veteran continued to indicate his 
disagreement with the effective date assigned.  Subsequently, 
the effective date was revised to April 23, 1996.
 
The current appeal also stems from rating decisions dated in 
January 2006 and February 2006 which denied entitlement to 
automobile and adaptive equipment or adaptive equipment only; 
denied special monthly compensation based on the regular need 
for aid and attendance; denied service connection for chronic 
urethritis and a right knee condition; and did not reopen 
previously-denied claims of entitlement to service connection 
for "jungle rot" of the legs and feet and a fungus 
condition.  The RO also indicated that it was not reopening 
claims of entitlement to service connection for a lumbar 
spine disorder, a low back condition, and a left knee 
condition [this will be discussed below].  The veteran 
perfected appeals as to all of these issues.

In May 2007 the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.  At that time the veteran 
submitted evidence directly to the Board, along with a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2006).

Clarification of issues on appeal

In its January 2006 decision the RO incorrectly considered 
the left knee and lumbar spine claims as claims to reopen, 
indicating that these claims were previously finally denied 
by the RO.  However, the decision the RO referenced was a 
January 1984 rating action which did not deny service 
connection but rather denied entitlement to non service-
connected pension benefits.  Although the January 1984 
decision listed left knee and lumbar spine disabilities as 
non service-connected disabilities, this did not amount to a 
determination of service connection for such on the merits.  
Accordingly, the veteran's claims of entitlement to service 
connection for left knee and lumbar spine disorders will be 
treated as initial claims for service connection, rather than 
claims to reopen, which is also reflected on the title page.

The Board also notes that the RO considered claims of 
entitlement to service connection for a lumbar spine 
disability and a "back" disability as two separate issues.  
However, the veteran's contentions and the medical evidence 
of record indicates that only one disability is in fact 
involved.  For the sake of brevity and clarity, the Board has 
combined the two issues into one issue as detailed on the 
title page of this decision.  

The same is the case for the veteran's claims of entitlement 
to service connection for "jungle rot" and entitlement to 
service connection for a fungus disability of the skin.  It 
is clear from the veteran's presentation over the years that 
only one skin condition, alternatively denominated by him as 
fungus and "jungle rot", is claimed.  [As will be discussed 
below, there has been in fact been no diagnosis of any skin 
disorder for many years.]   Again, for the sake of economy, 
because the record indicates that only one skin disability is 
claimed, the Board has also combined the two issues into one 
issue as detailed on the title page of this decision.

Issues not on appeal

Two issues previously on appeal, entitlement to service 
connection for an eye disability and chronic Hepatitis C, 
were granted by the RO in a September 2004 rating decision.  
Since the claims were granted, the appeal as to those issues 
has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In a September 2006 rating decision the RO continued the 
veteran's service-connected Hepatitis C and right eye 
disorders at noncompensably (zero percent) disabling.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In an August 2006 statement, the veteran submitted claims of 
entitlement to service connection for type II diabetes 
mellitus and peripheral neuropathy.  Those issues have not 
yet been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].



Remanded issue

As will be discussed below, the issue of the veteran's 
entitlement to service connection for a skin disorder, 
claimed as fungus or "jungle rot" is being reopened by the 
Board due to the receipt of new and material evidence.  The 
issue is being REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD 
was received on April 23, 1996; service connection for PTSD 
was subsequently granted.

2.  A claim for entitlement to service connection for 
tinnitus was received on August 4, 1970, within one year of 
the veteran's separation from active service on April 25, 
1970; service connection for tinnitus was subsequently grant 
in a March 13, 2002 RO decision.

3.  The medical and other evidence of record does not 
demonstrate that the veteran is in the need of regular aid 
and attendance by another person by reason of disability, nor 
is he housebound.

4.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.

5.  In March 1996, the RO reopened the veteran's claim of 
entitlement to service connection for a fungus disability of 
the skin but denied it on the merits.  A timely appeal as to 
that issue was not perfected.

6.  The evidence associated with the claims folder subsequent 
to RO's March 1996 rating decision pertains to the existence 
of a current disability, which had not been established at 
the time of the last prior final denial.  The additionally 
received evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

7.  The competent medical evidence of record does not include 
a current diagnosis of urethritis.

8.  The competent medical evidence of record does not include 
a current diagnosis of a right knee disorder.

9.  The evidence of record does not support a finding that 
the veteran's currently diagnosed left knee was due to an in-
service injury.

10.  The competent medical evidence of record does not 
support a finding that a relationship exists between the 
veteran's currently diagnosed lumbar spine disorder and his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 23, 
1996 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  The criteria for an effective date of April 26, 1970 for 
the grant of service connection for tinnitus have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance, or at the housebound 
rate, have not been met. 38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2006).

4.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2006).

5.  The RO's March 1996 decision denying service connection 
for a fungus disability of the skin is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

6.  Since the March 1996 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a fungus disability of the skin; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

7.  Urethritis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

8.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

9.  A left knee disorder was not incurred in or aggravated by 
active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

10.  A lumbar spine disorder was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks earlier effective dates for the awards of 
service connection for PTSD and tinnitus.  The veteran also 
seeks entitlement to service connection for a skin condition, 
described him as fungus or "jungle rot"; implicit in this 
claim is the contention that new and material evidence which 
is sufficient to reopen the previously-denied claim has been 
received.  He also seeks special monthly compensation based 
on regular aid and attendance and/or housebound status, as 
well as entitlement to automobile/adaptive equipment.  
Finally, he seeks service connection for right and left knee 
disabilities, chronic urethritis and a lumbar spine disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then adjudicate 
eight of the nine issues on appeal.  As detailed further 
below, the veteran's claim of entitlement to service 
connection for a fungus disability of the skin is being 
reopened and remanded for additional evidentiary development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist do not 
apply to the previously-denied claims of entitlement to 
service connection for fungus and jungle rot conditions 
unless the claims are reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to claims 
to reopen until such claims have in fact been reopened.  The 
standard of review as to the issues involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims for earlier 
effective dates in a letter from the RO dated April 13, 2006, 
which instructed the veteran that effective date 
determinations are based upon such things as "when we 
received your claim."  In any event, no VCAA notice is 
necessary for the earlier effective date claims, as is more 
thoroughly explained below, as the outcome of these claims 
depend exclusively on documents which are already contained 
in the veteran's VA claims folder.  The Court has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him with VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of these claims.  It is clear from the veteran's 
communications that he is cognizant as to what is required of 
him and of VA.  Moreover, the veteran has been ably 
represented by his service organization in this matter, and 
has not indicated there is any outstanding evidence relevant 
to these claims.  In the absence of potential additional 
evidence, no notice is necessary for the earlier effective 
date claims.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

With respect to notice to the veteran regarding new and 
material evidence, the veteran was informed of the relevant 
law and regulations pertaining to his claim to reopen in a 
letter from the RO dated June 28, 2005, which instructed the 
veteran that evidence sufficient to reopen the veteran's 
previously denied claim must be "new and material," closely 
following the regulatory language of 38 C.F.R. § 3.156(a).  
The Board further notes that the veteran was provided with 
specific notice as to what evidence would be material to his 
claim in the last final denial of record in March 1996, 
noting that recent VA outpatient records "were negative for 
complaints of, treatment for or a diagnosis of jungle rot 
and/or a skin condition."  As such, the veteran was advised 
of the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, 
since the claim is being reopened, there can be no error 
based on any inadequate Kent notice.  

With respect to the veteran's claims for entitlement to 
service connection, the veteran was informed of the relevant 
law and regulations pertaining to these claims in the above-
referenced June 2005 letter, including the necessity of 
evidence of "a relationship between your disability and an 
injury, disease or event in military service."  The veteran 
was informed of the relevant law and regulations for his 
claim for special monthly compensation based on the need for 
regular aid and attendance in a letter from the RO dated 
September 19, 2005, including the necessity of evidence 
"that you require the aid of another person in order to 
perform personal functions required in everyday living . . . 
or you are bedridden."  The September 2005 letter also 
delineated the requirements for housebound status, including 
one single service-connected disability at 100 percent 
disabling and an additional service-connected disability or 
disabilities evaluated at 60 percent or more disabling.

Finally, the veteran was not informed of the evidentiary 
requirements for his claim for automobile and adaptive 
equipment.  However, the outcome of this claim depends 
exclusively on evidence which is already contained in the 
veteran's VA claims folder.  No additional development could 
alter the evidentiary or procedural posture of this claim.  
In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  Moreover, it is clear from the veteran's 
communications that he is cognizant as to what is required of 
him and of VA, and the veteran has been ably represented by 
his service organization in this matter.  He has not 
indicated there is any outstanding evidence relevant to this 
claim.  Accordingly, the Board may proceed to a decision 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2005, September 2005 and April 2006 letters.  
Specifically, the veteran was advised in all three letters 
that VA would assist him with obtaining relevant records from 
any Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the letters informed 
the veteran that VA would make reasonable efforts to obtain 
non-Federal evidence.  Included with the letters were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, for the veteran to complete so that the RO could 
obtain private records on his behalf.  All three letters 
specifically noted: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
us the records, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis as in originals].  The veteran was also 
informed in the VCAA letters that a VA examination would be 
scheduled if necessary to make a decision on the claims.

Finally, the Board notes that the VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If you have any evidence in your possession 
that pertains to your claim[s], please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2007 and the 
above-referenced April 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 and April 2006 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

Element (1) is not in dispute.  Elements (2) and (3) pertain 
only to service connection claims.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability, and 
as detailed above he has been provided notice of these 
requirements.  Finally, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the claims (except for the claim for an earlier 
effective date for PTSD, which was granted.  However, he has 
received proper notification as to the requirements for 
element (5) as detailed above).  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, the duty to assist 
does not apply to the claims to reopen until such claims have 
in fact been reopened.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran.  
Additionally, the veteran was afforded VA medical 
examinations in June 2004 and July 2006, the results of which 
are detailed below.  The reports of these examinations 
reflect that the examiners reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As detailed in the Introduction, he 
testified before the undersigned at a personal hearing in 
Washington, D.C. in May 2007.

Accordingly, the Board will proceed to a decision on the 
merits as to nine of the ten issues currently on appeal.  As 
detailed further below, the veteran's previously-denied claim 
of entitlement to service connection for a fungus disability 
of the skin is being reopened and remanded for additional 
evidentiary development.



	(CONTINUED ON NEXT PAGE)






1.  Entitlement to an effective date earlier than April 23, 
1996 for the grant of service connection for PTSD.

The veteran seeks entitlement to an effective date earlier 
than the currently assigned April 23, 1996 for the grant of 
service connection for PTSD.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).

With respect to claims of entitlement to service connection, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a claim is 
filed within one year after separation from service, service 
connection will be effective as of the day after separation.  
See 38 C.F.R. § 3.400(b)(2) (2006).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006).

Analysis

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD, in essence contending that his 
initial claim for non service-connected pension benefits, 
which was filed on September 26, 1983, should be deemed to be 
a claim for service connection for PTSD.  See the veteran's 
January 25, 2005 Statement in Support of Claim. 

Notwithstanding the veteran's contention, the Board must 
review the evidence to determine whether a service connection 
claim for PTSD was filed before the current effective date of 
the award in question, or April 23, 1996.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant in order to 
determine, or even to infer, what claims have been filed].  
Therefore, the Board will determine whether the veteran filed 
a claim for entitlement to service connection for PTSD before 
April 23, 1996 [the current effective date for the grant of 
service connection for PTSD].
The Board initially notes that the veteran does not contend 
that he filed a claim for entitlement to service connection 
for PTSD prior to the date of filing his claim for non 
service-connected pension benefits on September 26, 1983, and 
no informal or formal claim of entitlement to service 
connection for PTSD is of record prior to this date.  Indeed, 
the only claim of entitlement to service connection filed 
prior to the veteran's September 1983 pension claim was one 
for an eye injury, bilateral hearing loss and "jungle rot" 
of the feet and legs, which  the veteran submitted on August 
4, 1970.  PTSD was not mentioned at that time [such would not 
be a possibility, as PTSD was not added to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- III) until 1980 
or the VA Schedule for Rating Disabilities (Diagnostic Code 
9411) until April 11, 1980].  More to the point, no 
psychiatric disability was mentioned by the veteran in 1970.  

With respect to the veteran's claim for non service-connected 
pension benefits filed on September 26, 1983, there is 
absolutely no reference to service connection in general, or 
to PTSD in particular, in that application.  Indeed, the 
application was for a non service-connected pension, and 
referenced only a post-service left knee problem as a result 
of a work injury in April 1979, with subsequent medical 
treatment by private physicians.  He did not otherwise 
indicate at that time that he was seeking service connection 
for PTSD or for any psychiatric disability.  Not even the 
most liberal reading of the veteran's communication to VA in 
1983 can be stretched to encompass a service-connection 
claim.  Based on the record, the Board finds that the 
September 26, 1983 claim constituted a claim for a non 
service-connected pension and nothing more.  

Also of record are two VA Forms 21-4138, Statement in Support 
of Claim, received at the RO on February 8, 1984 and February 
16, 1984.  That first document states "Would you please 
advise me of the status of my claim for pension?," while the 
second document indicates the veteran's desire to appeal the 
January 1984 rating decision which denied his claim for 
pension benefits.  Again, the veteran made no indication in 
either statement that he was seeking service connection 
benefits at that time, let alone an intent to seek service 
connection for PTSD.  

A third VA Form 21-4138 was received at the RO on March 20, 
1984 and stated: "I am requesting the VA the re-open my 
claim for non service-connected pension."  As with the other 
two forms above, no mention of an intent to file a claim for 
service connection was made, nor was PTSD specifically 
referenced at that time.

Outpatient records from the Indian River Mental Health 
Center, Inc. were associated with the claims folder on April 
27, 1984 and additional outpatient records from the Fort 
Pierce Community Health Center were received on May 7, 1984.  
Under 38 C.F.R. § 3.157, the date of a record from a private 
facility may be accepted as an "informal claim."  However, 
this regulation applies only to claims for increased ratings 
or to reopen previously denied claims, and it is manifestly 
not applicable to original service connection claims.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In any event, 
though these private records certainly reference a number of 
psychiatric problems, there is no mention of PTSD among them.

A letter from the veteran's private physician was received at 
the RO was associated with the claims folder on May 23, 1984 
which stated the veteran "is under the care of a 
psychiatrist, Dr. B., for depression, severe anxiety and 
borderline personality."  This document made no reference to 
PTSD or the veteran's desire to seek service-connected 
compensation for such.  Therefore, under no stretch of the 
imagination may it be construed as an informal claim for 
service connection for PTSD.

The veteran presented for a VA psychiatric examination on 
June 6, 1984.  However, as with the private records mentioned 
above, such cannot be construed as an informal claim for 
original claims as in the instant case.  See Crawford, supra.  
In any event, the veteran was not diagnosed with PTSD at this 
time, but instead generalized anxiety state and severe 
reactive depression.

The veteran next submitted two VA Forms 21-6897, Statement of 
Income and Net Worth, on September 6, 1984 and November 27, 
1984 in support of his pension claim.  No mention of PTSD or 
an intent to apply for compensation for such was made in 
these documents.  Thus, these forms cannot by any stretch of 
the imagination be read to include an informal claim for 
entitlement to service connection for PTSD.

There is no communication from the veteran again until he 
submitted a Statement in Support of Claim on July 18, 1995.  
The veteran indicated his intent to apply for service 
connection for an eye condition and a skin condition due to 
Agent Orange exposure.  He also asked for an increased 
disability rating for his service-connected hearing loss.  A 
follow-up Form 21-4138 mentions the veteran's eyes and jungle 
rot conditions.  These VA Forms 21-4138 are devoid of any 
reference to the veteran's military service or to any 
psychiatric problems therein, and they manifestly do not 
indicate any desire on the part of the veteran to file a 
claim of entitlement to service connection for PTSD.

VA outpatient records were associated with the claims folder 
on August 18, 1995 and April 23, 1996.  There is a diagnosis 
of PTSD among these records; however, as already detailed 
above, such cannot be deemed an "informal" claim for 
benefits when determining the effective date of an original 
claim for service connection.  
See Crawford, supra.  

Finally, the veteran submitted three VA Forms 21-4138 to the 
RO prior to the April 23, 1996 communication upon which the 
veteran's current effective date for PTSD is established.  In 
the first such communication, received at the RO on September 
26, 1995, the veteran states that he had ringing in the ears, 
eye problems, and jungle rot of the legs and feet.  He asked 
for his copies of his service medical records and VA 
examination reports so that he could "reopen my claim for 
benefits for these conditions."  His intent was clearly 
stated: he wanted to reopen his previously-denied claims for 
service connection, not file a claim for service connection 
for PTSD.  The second form asked that the RO consider an 
October 1996 VA examination report in rendering a decision on 
his eye, ear and jungle rot claims, and the third form 
constitutes a notice of disagreement after these claims were 
denied by the RO.  No mention of PTSD was made in these 
documents.

In short, the Board has identified no correspondence or other 
communication from the veteran which would serve as a claim 
for service connection for PTSD before April 1996.  
Accordingly, April 23, 1996, the effective date for service 
connection for PTSD was correctly assigned and the veteran's 
appeal is denied as to that issue.
As was discussed in the law and regulations section above, 
the assignment of the effective date for the grant of service 
connection for the veteran's PTSD hinges on the date of 
receipt of the claim.  See generally 38 C.F.R. § 3.400 
(2006).  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented. 
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ["[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . [t]he indication need not be express 
or highly detailed; it must only reasonably raise the issue].  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991)].  As explained above, there is nothing in the record 
which could be reasonably construed as a formal or informal 
claim for service connection prior to April 23, 1996 for the 
PTSD claim. 

The veteran has testified that he filed a claim for 
entitlement to service connection for PTSD prior to 1996 in 
Miami.  See the May 2007 hearing transcript, page 8.  The 
veteran's statement is somewhat unclear; he seems to be 
implying that a prior claim was lost by the RO.  

The Board notes there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  See United 
States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 
S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 
308-309 (1992), the Court found that the presumption of 
regularity applied to VA.  The Court found that the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).
Because no records or other correspondence from the veteran 
appear to be missing, and because the veteran has provided no 
specifics concerning his purported previous filings, the 
Board finds the recent vague ans self-serving statements of 
the veteran to the effect that he filed a service connection 
claim for PTSD prior to April 1996 do not serve to rebut the 
presumption of administrative regularity.

The Board has further considered the veteran's statements to 
the effect that his PTSD has existed since service and that 
as a result service connection should be made effective for 
the day after his separation from service.  Setting aside the 
fact that as noted above PTSD was not diagnosed until many 
years after service, the law makes clear that the effective 
date of service connection is not contingent upon when the 
veteran first experienced PTSD symptoms.  Rather, the 
effective date assigned is the later of the date of receipt 
of the claim.  See 38 C.F.R. § 3.400 (2006).  Therefore, even 
assuming arguendo that the veteran's PTSD began sometime 
prior to his claim [which of course would normally be the 
case, since it would be unlikely in the extreme that someone 
would claim service connection for a disability which did not 
yet exist], the earliest effective date of service connection 
would still be the date his service connection claim was 
received.  

Review of the record reveals that the veteran's initial claim 
for service connection for PTSD was received on April 23, 
1996.  Therefore, this date was properly assigned by the RO 
as the effective date for service connection.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that PTSD existed 
before he filed his claim for PTSD, and he should be 
compensated therefor.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of April 23, 
1996 is the earliest effective date assignable for service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an effective date earlier than July 24, 
1995 for the grant of service connection for tinnitus.

Pertinent law and regulations

The law and regulations pertinent to earlier effective date 
claims are detailed above and need not be repeated for the 
sake of brevity.

Analysis

The veteran seeks an earlier effective date for the grant of 
service connection for tinnitus, in essence contending that 
filed a claim for ringing in his ears immediately after 
service in 1970.  See his January 30, 2003 Substantive 
Appeal.

Review of the claims folder demonstrates that the veteran 
first filed VA Form 21-21-526, Veteran's Application for 
Compensation or Pension, on August 4, 1970.  
He variously referred to "loss of hearing" [Items 19 and 
19a] and "ear condition" [Item 21D].  The RO interpreted 
the veteran's submission as one of entitlement to service 
connection for hearing loss, and granted that claim in a 
December 1970 rating decision. 

The Board, however, construes that document to include a 
claim for entitlement to service connection for tinnitus as 
well as hearing loss.  Although the term "tinnitus" was not 
employed, this is not necessary.  See EF, supra.  The veteran 
employed the phrase "ear condition" on his claim for 
benefits.  Additionally, and significantly, at his 
accompanying VA examination in November 1970, the veteran 
complained of "high fixed tinnitus," stating that "the 
ring[ing] of the ear . . . will come after extraneous 
activity."  A reasonable reading of the veteran's 
communication, particularly in light of his subsequent 
complaints to the VA examiner, would be that he was seeking 
entitlement to service connection for both hearing loss and 
tinnitus at that time.  

Accordingly, the Board concludes that the veteran filed a 
claim of entitlement to service connection for tinnitus on 
August 4, 1970, which was not acted upon by the RO until its 
March 2002 decision granting service connection.  Since the 
August 1970 claim was filed within one year after the veteran 
left military service in April 1970, service connection can 
be granted as of the day after the veteran left military 
service, or April 26, 1970.  See 38 C.F.R. § 3.400(b) (2006).

In summary, for these reasons, the Board finds that the 
proper effective date of entitlement to service connection 
for tinnitus is April 26, 1970.  The appeal as to this issue 
is accordingly allowed.



	(CONTINUED ON NEXT PAGE)



3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

Pertinent law and regulations

Aid and attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 
38 C.F.R. § 3.350(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2006).

Analysis

As a preliminary matter, the Board notes that the veteran 
does not meet the criteria for special monthly compensation 
at the housebound rate, based on one service-connected 
disability rated as 100 percent disabling and a separate 
disability rated at 60 percent or higher.  Service connection 
is currently in effect for PTSD rated 100 percent disabling); 
bilateral hearing loss and tinnitus (both rated at 10 percent 
disabling); and a right eye scar and Hepatitis C (both rated 
as noncompensably disabling).  

In addition, there is simply nothing in the medical evidence 
of record which shows that the veteran is in any manner 
unable to engage in activities outside of his home.  A 
November 2005 VA outpatient record indicated that the 
veteran's gait was steady, he was only "slightly limited" 
in his ability to change and control body position, and that 
he occasionally engaged in walking for physical activity.  
A subsequent VA outpatient record dated in January 2006 
demonstrates that the veteran used a motorized scooter to 
ambulate, as he was unable to walk due to his being "very 
obese" [approximately 400 pounds in June 2001].  As detailed 
further below, any problems the veteran has with physically 
ambulating have been attributed to his non service-connected 
obesity, and the veteran himself has not specifically 
contended otherwise.  
 
The Board finds it particularly significant that the veteran 
traveled from Florida by bus to attend the hearing in 
Washington, D.C. in May 2007 which was chaired by the 
undersigned.  Indeed, he testified that he traveled alone.  
See the May 2007 hearing transcript, pages 26-28.  That he 
could travel such a distance alone contradicts the veteran's 
assertions that unable to engage in activities outside of his 
home.    

Nor does the veteran meet the criteria for special monthly 
compensation based on the need for regular aid and 
attendance.  The June 2004 VA psychiatric examiner noted: 
"There is some inability to maintain minimum personal 
hygiene in that he is not able to take a bath more than a few 
times a week on his own.  There is no inability to maintain 
other basic activities of daily living."  Though the veteran 
reported in an August 2005 VA nursing ER assessment that he 
occasionally had a visiting nurse assist him with activities 
of daily living, the examining staff nurse specifically found 
that the veteran did not require any help with activities of 
daily living or additional caregiving support. The veteran 
was hospitalized for "weakness" in November 2005; listed 
under "resources anticipated" were medication, follow up 
care and transportation- no mention for the need of regular 
aid and attendance of another person was made.  In fact, the 
nurse's admission assessment indicates that the veteran 
walked occasionally for physical exercise, was only slightly 
limited in his ability to change and control body position, 
presented with a weak gait and was able to ambulate 
successfully with a cane.  

The veteran was approved for special mode transportation in 
January 2006; however, the accompanying note indicates that 
the veteran had difficulty with ambulation due to his morbid 
obesity, not as a result of any of his service-connected 
disabilities.  This in not the only instance in the evidence 
in which the veteran's problems with his mobility and 
activities of daily living are attributed to his non service-
connected obesity.  Specifically, a VA examiner noted in an 
August 2006 addendum that the veteran: "is sendentary, 
unable to do most activities of daily living, has moderate to 
severe difficulty with dressing and toileting because of his 
extreme obesity and [resultant] pains of the back and 
knees."  

In sum, there is no indication in the competent evidence of 
record that the veteran's limitations are due to his service-
connected PTSD, hearing loss, tinnitus, right eye scar or 
chronic Hepatitis C.  Instead, the competent medical evidence 
of record indicates that the veteran's non service-connected 
morbid obesity and associated musculoskeletal pain is the 
cause of his difficulties with activities of daily living, to 
the extent they even exist/  He has not provided or 
identified any evidence to the contrary.  See 38 U.S.C.A. § 
5107(a), supra.  Indeed, he himself indicated in an October 
1998 VA outpatient record that his difficulties with 
ambulation were due to non service-connected foot pain.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the claim for special monthly compensation for regular aid 
and attendance and at the housebound rate.  The benefit 
sought on appeal is accordingly denied.

4.  Eligibility for automobile and adaptive equipment or for 
adaptive equipment only.

Pertinent law and regulations

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).

Permanent impairment of vision of both eyes is defined as 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  
38 C.F.R. § 3.808(b)(1)(iii).

Analysis

Service connection is in effect for post-traumatic stress 
disorder, rated as 100 percent disabling; bilateral hearing 
loss, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; mild corneal scar, right eye, rated as 
noncompensably disabling; and chronic Hepatitis C, rated as 
noncompensably disabling.

The veteran has not advanced specific contentions to the 
effect that his service- connected disabilities have resulted 
in the impairment requisite for eligibility for automotive or 
adaptive equipment, or for adaptive equipment only.  
Nonetheless, it is the Board's responsibility to carefully 
review the evidence in order to determine whether the sought- 
after benefits may be granted.  See 38 U.S.C.A. § 7104 (West 
2002).

Eligibility for automotive or adaptive equipment is dependent 
upon entitlement to compensation for disability of either one 
or both feet or one or both hands, or impaired vision in both 
eyes; eligibility for adaptive equipment only can also be 
established when there is ankylosis of either one or both 
knees or one or both hips. 

The veteran has not established service connection for any 
disability of the feet, hands, knees or hips.  Additionally, 
the veteran is only service-connected for a right eye 
disability, and thus does not meet the requirement of 
"impaired vision in both eyes" necessary for automotive or 
adaptive equipment or adaptive equipment only.  In any event, 
the reports of the June 2004 and July 2006 VA examinations 
show that the veteran's right eye was corrected to 20/20 and 
20/25, respectively, and that visual fields were full.  
Indeed, the examiner specifically noted that the veteran's 
right eye scar "produces minimal if any visual 
consequences."  Therefore, even if the veteran were entitled 
to benefits just based on the evaluation of one eye, he would 
still not meet the criteria required for automotive or 
adaptive equipment or adaptive equipment only.  

In short, the medical evidence thus does not demonstrate that 
there is permanent impairment of both eyes to the extent 
required for a veteran to be considered an "eligible 
person" under the law.

As has been described in the Board's VCAA discussion above, 
the veteran has been accorded ample opportunity to provide 
medical evidence in support of his claim. He has not done so.  
See 38 U.S.C.A. § 5107(a) [a claimant has the responsibility 
to support a claim for benefits].

In sum, there is no evidence to satisfy the criteria of § 
3.808(b)(1)(iii).

The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met, 
and the veteran's claim must accordingly be denied.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for a fungus disability of 
the skin, claimed as "jungle rot."

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claims to reopen were 
initiated in June 2005, the claims will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for a 
skin fungus, which he characterized at times "jingle rot".  
He contends that the skin disability is a result of standing 
in swamps and foxholes while serving in Vietnam; he 
alternatively contends that such is the product of presumed 
exposure to herbicides in Vietnam..  Implicit in his claim is 
the contention that new and material evidence has been 
received which is sufficient to reopen the claim.   

Discussion

The most recent decision denying service connection for a 
fungus disability of the skin was an unappealed March 1996 RO 
decision.  That decision  is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).  

The RO's denial in March 1996 was predicated on the absence 
of a current disability [Hickson element (1)].  As explained 
above, the veteran's claim for service connection for a 
fungus disability of the skin may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received (i.e. after March 1996) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran has a current skin disability.  
See 38 C.F.R. § 3.156 (2006).

With respect to Hickson element (1), additional evidence 
added to the claims folder since the March 1996 denial 
includes evidence of a current fungal skin disorder.  
Specifically, VA outpatient records indicate a diagnosis of 
"fungal tinea rash" in September 1997 and "possible tinea 
in the groin" in January 1998.  

Accordingly, new and material evidence pertaining to a 
current skin disability has been submitted, since this 
evidence bears directly and substantially on the key element 
of the existence of the claimed disability.  The veteran's 
claim of entitlement to service connection for a fungus 
disability of the skin is accordingly reopened.

Additional comments

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  In particular, the evidence of "current" 
disability is now almost ten years old.   

The Board therefore believes that additional evidentiary 
development is required as to this issue.  This will be 
discussed in the remand section below.

6.  Entitlement to service connection for chronic urethritis.

7.  Entitlement to service connection for a right knee 
disorder.

Because the resolution of these two issues involves the 
application of identical law to virtually identical facts, 
for the sake of economy the Board will address them together. 

Pertinent law and regulations

The law and regulations pertaining to service connection in 
general are detailed above and will not be repeated for the 
sake of brevity.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that urethritis or a 
right knee disorder is currently present.  

There is a notation during a December 1970 VA examination of 
"history of urethritis;" however, such does not indicate 
the presence of urethritis at the time of the examination.  
Moreover, there has been no diagnosis of urethritis in the 
almost four decades since.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history]. 

The veteran has complained of knee pain throughout the 
evidence of record.  However, isolated complaints of right 
knee pain alone, in the absence of a diagnosed or 
identifiable underlying knee condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra.

The veteran has offered no competent medical evidence of 
current urethritis or of a right knee disorder.  As detailed 
in the VCAA discussion above, he has been accorded ample 
opportunity to present medical evidence in support of his 
claims and has failed to do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].

To the extent that the veteran himself contends that he has 
urethritis or a right knee disorder, it is now well-
established that lay persons without medical training are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In the absence of any currently diagnosed urethritis or right 
knee disorder, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Hickson element (1) has not been met for the urethritis or 
right knee claims, and they fail on this basis alone.  

In sum, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
urethritis and a right knee disorder.  The benefits sought on 
appeal are accordingly denied.





8.  Entitlement to service connection for a left knee 
disorder.

Pertinent law and regulations

Chronic disease

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  



Analysis

With respect to Hickson element (1), of record is X-ray 
evidence of arthritis in the left knee.  Hickson element (1) 
is accordingly met for the claim.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of left knee arthritis in service or within the one 
year presumptive period for such after service, and the 
veteran does not so contend.  See the May 2007 hearing 
transcript, page 5.  Of record is the veteran's March 1970 
separation examination, which indicates that clinical 
evaluation of the lower extremities was normal.  It appears 
that degenerative changes were initially diagnosed in the 
left knee in 1981, over a decade after service.  Accordingly, 
in-service disease is not established for the left knee 
claim.

With respect to in-service injury, the veteran contends that 
he injured his left knee as a result of jumping off of 
helicopters in Vietnam.  See the May 2007 hearing transcript, 
page 3.  

The Board observes that the veteran served in Vietnam; his 
MOS was infantryman.  His claim for entitlement to service 
connection for PTSD was granted based upon proof of fire 
fights with the enemy and rocket and mortar attacks during 
the veteran's period of service.  The Board will therefore 
assume he is a veteran of combat, see 38 U.S.C.A. § 1154(b).  

However, this is not enough to allow the Board to conclude 
that Hickson element (2) has been satisfied.  As noted in the 
combat regulations above, a presumption of an in-service 
injury based on combat status may be rebutted by "clear and 
convincing evidence to the contrary."  In the instant case, 
the evidence of record does not support the veteran's 
contention that he sustained any injury to the knee in 
service, despite his combat status.  The veteran's March 1970 
separation examination, after he returned from Vietnam is 
completely negative for any left knee problems.

Crucially,  in December 1979, the veteran reported a post-
service injury as the source of his left knee disability.  
This was well after service and two decades before he filed 
his claim for entitlement to service connection for a left 
knee disability. 
See a December 3, 1979 report of B.M.F., M.D.  The veteran 
made no mention of his military service at that time.  Dr. F. 
sated:  "I believe that [the veteran's] symptoms are solely 
due to the accident of April 7, 1979."  The veteran reported 
a similar history to two VA examiners (orthopedic and 
psychiatric)  in June 1984.

The veteran did not  file a claim of entitlement to service 
connection for his knees in August 2005, 35 years after he 
left military service in April 1970.   See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim]. The Board cannot help but notice in this 
connection that the veteran has not otherwise been shy about 
filing claims for service connection, starting a few months 
after service in August 1970.  
Moreover, he filed a claim for a non service-connected 
pension, based in large measure on the left knee disability, 
which was denied in a January 1984 RO  rating decision.  It 
is clear that at that time he did not believe that the left 
knee disability was related to his military service, and the 
evidence showed that it was related to the 1979 industrial 
accident.

The Boards finds the December 1979 and June 1984 medical 
reports, which clearly indicate that the veteran's left knee 
problems stated with the 1979 industrial accident, coupled 
with the utterly negative service and immediate post-service 
medical records, to be clear and convincing evidence that no 
injury occurred in service.  In essence, the only evidence of 
an in-service injury are the recent self-serving statements 
of the veteran.  To the extent that the veteran's current 
contentions are in conflict with the medical history taken in 
December 1979, the Board finds that the statements made by 
the veteran in December 1979 to be more probative than 
statements made years later in the context of a claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

In short, the Board finds there is "clear and convincing 
evidence" which is sufficient to rebut the combat 
presumption.  Hickson element (2) has therefore not been met, 
and the left knee claim fails on this basis alone.

In sum, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The benefit sought on appeal is 
accordingly denied.

9.  Entitlement to service connection for a lumbar spine 
disorder.

Analysis

With respect to Hickson element (1), of record is a diagnosis 
of L5-S1 disc syndrome.  Hickson element (1) is accordingly 
met for the claim.

With respect to Hickson element (2), an August 1969 service 
medical report indicates the veteran injured his back and was 
complaining of pain.  A diagnosis of "subjective low back 
strain" was made.  Hickson (2) is satisfied.

With respect to crucial Hickson element (3), medical nexus, 
and the low back claim, an April 1998 VA neurologist found 
that the veteran's back problems were "due to his morbidly 
obese habitus."  [As noted above, the veteran weighs in 
excess of 400 pounds.  See the May 2007 hearing transcript, 
page 33.]  The veteran's obesity is not service connected.

This is the only competent medical opinion of record.  To the 
extent that the veteran himself believes that there is a 
medical nexus between his low back problems and service, it 
is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu, supra.  The statements offered in support of the 
veteran's claim by him are not competent medical evidence and 
do not serve to establish a medical nexus.  

The veteran was accorded ample opportunity to secure and 
present medical nexus evidence in his favor; he did not do 
so.  See 38 U.S.C.A. § 5107(a), supra.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, there is no objective medical 
evidence of arthritis in service or for a decade thereafter. 
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

Accordingly, Hickson element (3) has not been met for the low 
back claim, and it fails on this basis alone.

In sum, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The benefit sought on appeal is 
accordingly denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to April 23, 1996 for 
the grant of service connection for PTSD is denied.

An effective date of April 26, 1970 for the award of service 
connection for tinnitus is granted.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.

The veteran is not eligible for automotive and adaptive 
equipment or adaptive equipment only.

New and material evidence having been received, the claim of 
entitlement to service connection for a fungus disability of 
the skin is reopened.  

Service connection for chronic urethritis is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a lumbar spine disorder is denied.






	(CONTINUED ON NEXT PAGE)



REMAND

Entitlement to service connection for a skin disability, 
claimed as fungus or "jungle rot".

As detailed above, the veteran's claim for entitlement to 
service connection for a fungus disability of the skin has 
been reopened.  However, final resolution of this issue must 
wait pending additional evidentiary development.

As noted above, there is evidence of a skin rash which now 
dates back to January 1998, a period of approximately ten 
years.  It is unclear whether a skin condition currently 
exists, and if so whether such is a chronic condition. 

Skin fungus is not one of the conditions subject to 
presumptive service connection based on Agent Orange 
exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2006).  However, the veteran may still be able to 
establish service connection on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) [a claimant is not 
precluded from presenting proof of direct service connection 
even though his disability is not among those statutorily 
enumerated for presumptive service connection].  

In this case, none of the medical records currently 
associated with the veteran's VA claims folder offer an 
opinion as to a possible causal relationship between the 
claimed  skin disorder and any incident of service, including 
the veteran's presumed exposure to herbicides.  Therefore, 
the Board finds that a VA nexus opinion is necessary to 
decide the claim. 

The Board additionally observes that the veteran has reported 
experiencing periods of no skin symptomatology followed by a 
flare-up period.  In these cases, VA is required to offer an 
examination while the veteran's skin problems are active.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease].  However, the veteran's flare-ups appear to be 
random, unaffected by season, weather, etc.  Given the 
fluctuating nature of the veteran's skin problems, an 
examination during a flare up may not be feasible in this 
case.  See Voerth v. West, 13 Vet. App. 117 (1999).  In 
Voerth, the Court distinguished Ardison as follows: " . . . 
in Ardison the appellant's worsened condition would last 
weeks or months while here the appellant's worsened condition 
would last only a day or two."  See Voerth, 13 Vet. App. at 
122- 3.  The veteran is advised to seek medical attention 
during a period of flare-up so that the record contains a 
description of the claimed skin disability.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be scheduled 
for a VA examination of the skin.  
The VA claims folder should be 
provided to the examiner.  The 
examiner should provide a 
description and diagnosis of any 
skin disability found.  If a skin 
disability is diagnoses, the 
examiner should note whether such 
is a chronic condition.  After 
review of  the veteran's claims 
folder, the examiner should render 
an opinion, in light of the 
veteran's entire medical history, 
as to the relationship, if any, 
between any currently diagnosed 
skin disorder and the veteran's 
military service, with specific 
consideration of presumed herbicide 
exposure in service.  A copy of the 
opinion should be associated with 
the veteran's VA claims folder.  

2.  VBA should then readjudicate 
the veteran's claim of entitlement 
to service connection for a skin 
condition, described by him as 
fungus or "jungle rot".  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran and his representative with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


